Citation Nr: 1234287	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-33 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of a nasal fracture, status-post closed reduction. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1969 to November 1971. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in part, granted service connection for status-post closed reduction, nasal fracture with mild septal deviation and assigned a non-compensable evaluation.   In June 2011, the Board remanded this matter for further development, and the case has been returned to the Board for appellate consideration. 


FINDING OF FACT

The evidence of record has not demonstrated that the Veteran's residuals of a nasal fracture, status-post closed reduction results in 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a nasal fracture, status-post closed reduction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6502 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter in June 2011.  The Board specifically instructed the RO/Appeals Management Center (AMC) to schedule the Veteran for an appropriate VA examination for his service-connected disorder, and readjudicate the claim.  As a result of the remand, the Veteran was scheduled for a VA examination in July 2011 at the St. Louis, Missouri VA Medical Center (VAMC); he failed to report for that examination.  Thereafter, having determined that notification of the July 2011 examination was sent to an old address, the AMC rescheduled the Veteran for an examination in May 2012 at the Houston, Texas VAMC.  The Veteran failed to report for that examination as well.  The claim was readjudicated in a June 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in November 2007, VA satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the AMC notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  He was informed of the type of evidence that could be submitted to support his claim.  The letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Since this claim is the appeal of an initial rating, fully satisfactory notice was delivered after it was adjudicated.  However, the RO subsequently readjudicated the claim based on all the evidence in various supplemental statements of the case, most recently issued in June 2012.  The Veteran was able to participate effectively in the processing of his claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete notice been provided at an earlier time. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  All identified and available treatment records have been secured.  

In June 2011, the Board specifically remanded this claim to provide the Veteran with an examination.  Although he was scheduled for examinations in June 2011 and May 2012, the Veteran failed to report to both examinations.  The Board is aware that there are no notification letters reflecting the scheduled examinations in the claims folder or in the Veteran's electronic file.  However, the Board notes that review of the claims folder clearly demonstrates that the Veteran was given ample notice of his scheduled examinations.  In a July 2011 notification letter, the AMC stated that the nearest VA facility would contact the Veteran to schedule him for an examination.  Additionally, the June 2012 supplemental statement of the case discussed the Veteran's failure to report for both of his scheduled examinations as the basis for the denial of his claim.  These documents were sent to either the Missouri or Texas addresses on file and were not returned as undeliverable.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  There is no evidence whatsoever to rebut the presumption of regularity that the Veteran received notification of these letters/documents.  

Furthermore, neither the Veteran nor his representative has argued that the Veteran did not receive notification of the scheduled examinations despite having multiple opportunities to raise such an assertion.  Therefore, because the Veteran was given ample notification that he would be scheduled for an examination, he failed to report for two examinations in two different states, and he given ample opportunity to provide good cause to report to his examination, the Board finds that there is no prejudice to proceed with the claim.  See 38 C.F.R. § 3.655(a) (2011).   

Without the Veteran's cooperation, VA cannot obtain the evidence necessary to ascertain his employability.  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA).  Because the Veteran has not cooperated in the development of his case, the Board finds that all efforts to obtain the necessary evidence have been exhausted and further attempts would be futile. 38 C.F.R. § 3.159(c) (2), (3) (2011).

The provisions of 38 C.F.R. § 3.655 (b) (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation clearly provides that, when a veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim will be rated based on the evidence of record.  Accordingly, the Board will consider the evidence of record in determining the appropriate disability evaluation to be assigned for the Veteran's service connected disorder. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has declined the opportunity to present testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met. 

Residuals of a Nasal Fracture, Status-Post Closed Reduction

The Veteran essentially contends that his residuals of a nasal fracture, status-post closed reduction is more disabling than contemplated by the current non-compensable evaluation.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2011).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will determine whether staged ratings are warranted.  

The Veteran's disability has been evaluated under Diagnostic Code 6502, which provides a 10 percent (maximum) rating for the deviation of nasal septum of traumatic origin with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502 (2011). 

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2011). 

On VA examination in January 2008, the examiner noted that the nose was mildly deviated to the right side but cosmetically acceptable.  The nose was patent bilaterally with mild deviation of the nasal septum to both the right and left side but with less than 50 percent obstruction on both sides.  The remainder of the nose and throat was within normal limits.  The diagnosis was status post nasal injury with closed reduction of the nasal fracture.  

On VA examination in August 2010, the examiner noted that the nose was deviated to the right side but cosmetically acceptable.  The nasal mucosa was generally injected and there was some nasal septal deviation to both the right and left side of the nose, but with less than 50 percent obstruction on both sides.  The remainder of the nose and throat was within normal limits.  It was also noted that the Veteran had nonallergic rhinitis with no nasal obstruction and no nasal polyps since the 1970's.  The diagnosis was status post nasal injury with closed reduction of the nasal fracture.  

None of the medical evidence of record indicates that the Veteran's residuals of a nasal fracture, status-post closed reduction would warrant a compensable rating.  For the maximum 10 percent rating under these criteria, the nasal fracture would have to result in a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502 (2011).  Both of the VA examination reports clearly indicate that the Veteran has less than 50 percent obstruction on both sides to warrant a higher evaluation.  Accordingly, a compensable evaluation for the Veteran's residuals of a nasal fracture, status-post closed reduction is unwarranted. 

The Veteran indicated on his October 2010 VA Form 9, Appeal to Board of Veterans' Appeals, that his symptoms were worse than when he had been evaluated by VA.  As noted above, he was scheduled for examinations to determine the current severity of his disorder.  However, the Veteran has provided no explanation for his failure to report for two VA examinations, and he has never requested that VA reschedule an examination or provide him with another opportunity to report despite having instances to contend thereto.  Therefore, the Board finds that the Veteran has not demonstrated good cause for his failure to report for VA examination. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for his disability and that the manifestations of his disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of the issue of entitlement to a higher rating for residuals of a nasal fracture, status-post closed reduction for extra-schedular consideration is not in order.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his nasal fracture, status-post closed reduction renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.



ORDER

Entitlement to an initial compensable evaluation for residuals of a nasal fracture, status-post closed reduction is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


